Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komiyama et al. PGPub 2015/0165809.
	Komiyama discloses, regarding claim 13, a sheet processing apparatus, comprising:
a carry-in path (at 26; see at least fig.3) adapted to guide a sheet from a carry-in entrance; a relay roller (29) provided in the carry-in path to relay and capable of shifting the sheet in a direction crossing the transport direction (see at least fig.8, ¶0127-0136);

a collection tray (37) collecting a sheet transported in the transport direction; and an alignment section (39) positioned on the collection tray and aligning the sheet in a sheet width direction orthogonal to the sheet transport direction,
wherein the sheet is shifted by the relay roller or the alignment section, and the alignment section is located in an area overlapping with the relay roller in a height direction orthogonal to the transport direction (see at least fig.3).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama et al. PGPub 2015/0165809 in view of Nagata et al. USP 7,762,539.
	Komiyama discloses substantially all the limitations of claim 10 (see limitations of claim 13 in ¶3 above), but does not expressly disclose the sheet processing apparatus arranged in a space between an image reading section for reading an image and an image formation section 
	Nagata teaches [regarding claim 10] the sheet processing apparatus arranged in a space (1-C) between an image reading section (1-B) for reading an image and an image formation section (1-A) for forming an image on a sheet, the image formation section being arranged under the image reading section and the space (fig.1).
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the sheet processing apparatus arranged in a space between an image reading section for reading an image and an image formation section for forming an image on a sheet, the image formation section being arranged under the image reading section and the space, as taught by Nagata, in the device of Fujita, for the purpose of reducing the footprint of the apparatus, thus saving space.
	Komiyama further discloses, regarding claim 11, wherein the transport path extends substantially in a horizontal direction (see at least fig.2,3).
	Regarding claim 12, wherein the transport path is arranged substantially in the sheet transport direction (see at least fig.2,3).

Allowable Subject Matter
6.	Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-9:
The closest prior art of record (Fujita et al. USP 7,866,652) discloses a similar sheet processing apparatus (in view of Nagata et al. USP 7,762,539; see ¶4 above), but does not fairly disclose, alone or in combination, “a shift by the relay roller is performed for a period during which a front end of the sheet enters the first transport before a front end of the sheet enters the first transport path or second transport path (see at least fig.6-9, C9/L38-63) (emphasis added by examiner).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        3/25/2021